                                  1   MARIA C. RODRIGUEZ (SBN 194201)
                                      mcrodriguez@mwe.com
                                  2   CHRISTOPHER A. BRAHAM (SBN 293367)
                                      cbraham@mwe.com
                                  3   MARJORIE C. SOTO (SBN 313290)
                                      mcsoto@mwe.com
                                  4   MCDERMOTT WILL & EMERY LLP
                                      2049 Century Park East
                                  5   Suite 3200
                                      Los Angeles, CA 90067-3206
                                  6   Telephone: +1 310 277 4110
                                      Facsimile: +1 310 277 4730
                                  7
                                      Attorneys for Defendant
                                  8   CIRCLE K STORES, INC.
                                      Eric B. Kingsley, Esq.
                                  9   Kelsey M. Szamet, Esq.
                                      KINGSLEY & KINGSLEY, APC
                                 10   16133 Ventura Blvd., Suite 1200
                                      Encino, CA 91436
                                 11   Telephone: (818) 990-8300
CENTRAL DISTRICT OF CALIFORNIA
 UNITED STATES DISTRICT COURT




                                      Fax:        (818) 990-2903
                                 12
                                      Emil Davtyan, Esq.
                                 13   DAVTYAN PROFESSIONAL LAW
                                      CORPORATION
                                 14   5959 Topanga Canyon Blvd., Suite 130
                                      Woodland Hills, California 91367
                                 15   Telephone: (818) 875-2008
                                      Fax:       (818) 722-3974
                                 16
                                      Attorneys for Plaintiff
                                 17   ERNESTO LIMON
                                 18                         UNITED STATES DISTRICT COURT
                                 19                        EASTERN DISTRICT OF CALIFORNIA
                                 20                                        FRESNO
                                 21
                                 22    ERNESTO LIMON, an individual, on         CASE NO. 1:18-CV-01689-SKO
                                       behalf of himself and others similarly   Hon. Sheila K. Oberto
                                 23    situated,
                                                           Plaintiff,
                                 24           v.                                STIPULATED PROTECTIVE
                                       CIRCLE K STORES INC.; and DOES           ORDER
                                 25    1 thru 50, inclusive,
                                                      Defendants.               (Doc. 42)
                                 26
                                                                                Complaint Filed: December 11, 2018
                                 27
                                 28


                                                                STIPULATED PROTECTIVE ORDER
                                                 1   1.    A.     PURPOSES AND LIMITATIONS
                                                 2         Disclosure and discovery activity in this action are likely to involve production
                                                 3   of confidential, proprietary, or private information for which special protection from
                                                 4   public disclosure and from use for any purpose other than prosecuting this litigation
                                                 5   may be warranted. Accordingly, the parties hereby stipulate to and petition the court
                                                 6   to enter the following Stipulated Protective Order. The parties acknowledge that this
                                                 7   Order does not confer blanket protections on all disclosures or responses to discovery
                                                 8   and that the protection it affords from public disclosure and use extends only to the
                                                 9   limited information or items that are entitled to confidential treatment under the
                                                10   applicable legal principles. The parties further acknowledge, as set forth in Section
                                                11   12.3, below, that this Stipulated Protective Order does not entitle them to file
MCDERMOTT WILL & EMERY LLP




                                                12   confidential information under seal; Civil Local Rule 141 sets forth the procedures
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   that must be followed and the standards that will be applied when a party seeks
                                                14   permission from the court to file material under seal.
                                                15         B.     COMPLIANCE WITH LOCAL RULE 141.1(c)
                                                16         Pursuant to Rule 141.1(c)(1), this action is likely to involve confidential
                                                17   business information such as company policies, processes, and trainings regarding
                                                18   hiring, background checks, disciplinary actions, and terminations of employees. As a
                                                19   result of this action, trade secrets, customer and pricing lists and other valuable
                                                20   research, development, commercial, financial, technical and/or proprietary
                                                21   information for which special protection from public disclosure and from use for any
                                                22   purpose other than prosecution of this action is warranted. Because Plaintiff will be
                                                23   seeking certification of a class of Defendant’s employees, this action is also likely to
                                                24   involve confidential information of third party employees such as contact
                                                25   information, dates of employment, positions, and other private and personnel
                                                26   information that Defendant has an obligation to protect.
                                                27         Pursuant to Rule 141.1(c)(2), there is a particularized need for the protection of
                                                28   confidential and proprietary business information such as company policies,

                                                                                            -1-
                                                                                STIPULATED PROTECTIVE ORDER
                                                 1   processes, and trainings regarding employee hiring, background checks, disciplinary
                                                 2   actions, and terminations because companies are entitled to keep policies private as
                                                 3   they are integral to running a business with employees that span the State of
                                                 4   California and, possibly in some instances, across the nation. There is also a
                                                 5   particularized need for the protection of confidential and private third party personnel
                                                 6   information including, but not limited to, contact information, dates of employment,
                                                 7   and positions. These company policies and processes, as well as private personnel
                                                 8   information, implicate the privacy rights of third party employees who are not a party
                                                 9   to this action and who may have been involved in hiring, disciplinary action, or
                                                10   termination by the company. Such confidential, private, and proprietary materials and
                                                11   information is otherwise generally unavailable to the public, or which may be
MCDERMOTT WILL & EMERY LLP




                                                12   privileged or otherwise protected from disclosure under state or federal statutes, court
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   rules, case decisions, or common law.
                                                14         Pursuant to Rule 141.1(c)(3), the need for the protection of confidential and
                                                15   proprietary materials that may be implicated in this action should be addressed by
                                                16   court order, as opposed to a private agreement, in order to expedite the flow of
                                                17   information, to facilitate the prompt resolution of disputes over confidentiality of
                                                18   discovery materials, to adequately protect information the parties are entitled to keep
                                                19   confidential, to ensure that the parties are permitted reasonable necessary uses of
                                                20   such material in preparation for and in the conduct of trial, to address their handling
                                                21   at the end of the litigation, and serve the ends of justice, a protective order for such
                                                22   information is justified in this matter. Furthermore, the court should address the need
                                                23   for protection as one party has a stronger interest to maintain confidential business
                                                24   information while the other party may not have the same incentive. It is the intent of
                                                25   the parties that information will not be designated as confidential for tactical reasons
                                                26   and that nothing be so designated without a good faith belief that it has been
                                                27   maintained in a confidential, non-public manner, and there is good cause why it
                                                28   should not be part of the public record of this case.

                                                                                             -2-
                                                                                STIPULATED PROTECTIVE ORDER
                                                 1         C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                                                 2                SEAL
                                                 3         The parties further acknowledge, as set forth in Section 12.3, below, that this
                                                 4   Stipulated Protective Order does not entitle them to file confidential information
                                                 5   under seal; Local Civil Rule 141 sets forth the procedures that must be followed and
                                                 6   the standards that will be applied when a party seeks permission from the court to file
                                                 7   material under seal.
                                                 8         There is a strong presumption that the public has a right of access to judicial
                                                 9   proceedings and records in civil cases. In connection with non-dispositive motions,
                                                10   good cause must be shown to support a filing under seal. See Kamakana v. City and
                                                11   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
MCDERMOTT WILL & EMERY LLP




                                                12   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
                                                14   cause showing), and a specific showing of good cause or compelling reasons with
                                                15   proper evidentiary support and legal justification, must be made with respect to
                                                16   Protected Material that a party seeks to file under seal. The parties’ mere designation
                                                17   of Disclosure or Discovery Material as CONFIDENTIAL does not— without the
                                                18   submission of competent evidence by declaration, establishing that the material
                                                19   sought to be filed under seal qualifies as confidential, privileged, or otherwise
                                                20   protectable—constitute good cause.
                                                21         Further, if a party requests sealing related to a dispositive motion or trial, then
                                                22   compelling reasons, not only good cause, for the sealing must be shown, and the
                                                23   relief sought shall be narrowly tailored to serve the specific interest to be protected.
                                                24   See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each
                                                25   item or type of information, document, or thing sought to be filed or introduced
                                                26   under seal in connection with a dispositive motion or trial, the party seeking
                                                27   protection must articulate compelling reasons, supported by specific facts and legal
                                                28   justification, for the requested sealing order. Again, competent evidence supporting

                                                                                             -3-
                                                                                STIPULATED PROTECTIVE ORDER
                                                 1   the application to file documents under seal must be provided by declaration. Any
                                                 2   document that is not confidential, privileged, or otherwise protectable in its entirety
                                                 3   will not be filed under seal if the confidential portions can be redacted. If documents
                                                 4   can be redacted, then a redacted version for public viewing, omitting only the
                                                 5   confidential, privileged, or otherwise protectable portions of the document, shall be
                                                 6   filed. Any application that seeks to file documents under seal in their entirety should
                                                 7   include an explanation of why redaction is not feasible.
                                                 8   2.    DEFINITIONS
                                                 9         2.1    Challenging Party: a Party or Non-Party that challenges the designation
                                                10   of information or items under this Order.
                                                11         2.2    “CONFIDENTIAL” Information or Items: information (regardless of
MCDERMOTT WILL & EMERY LLP




                                                12   how it is generated, stored or maintained) or tangible things that qualify for
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   protection under Federal Rule of Civil Procedure 26(c) including but not limited to
                                                14   policies, processes, and trainings regarding employee hiring, background checks,
                                                15   disciplinary actions, terminations, and private and confidential third party personnel
                                                16   information including but not limited to contact information, dates of employment,
                                                17   and positions.
                                                18         2.3    Counsel (without qualifier): Outside Counsel of Record and House
                                                19   Counsel (as well as their support staff).
                                                20         2.4    Designating Party: a Party or Non-Party that designates information or
                                                21   items that it produces in disclosures or in responses to discovery as
                                                22   “CONFIDENTIAL.”
                                                23         2.5    Disclosure or Discovery Material: all items or information, regardless
                                                24   of the medium or manner in which it is generated, stored, or maintained (including,
                                                25   among other things, testimony, transcripts, and tangible things), that are produced or
                                                26   generated in disclosures or responses to discovery in this matter.
                                                27         2.6    Expert: a person with specialized knowledge or experience in a matter
                                                28   pertinent to the litigation who has been retained by a Party or its counsel to serve as

                                                                                             -4-
                                                                                STIPULATED PROTECTIVE ORDER
                                                 1   an expert witness or as a consultant in this action.
                                                 2         2.7    House Counsel: attorneys who are employees of a party to this action.
                                                 3   House Counsel does not include Outside Counsel of Record or any other outside
                                                 4   counsel.
                                                 5         2.8    Non-Party: any natural person, partnership, corporation, association, or
                                                 6   other legal entity not named as a Party to this action.
                                                 7         2.9    Outside Counsel of Record: attorneys who are not employees of a party
                                                 8   to this action but are retained to represent or advise a party to this action and have
                                                 9   appeared in this action on behalf of that party or are affiliated with a law firm which
                                                10   has appeared on behalf of that party.
                                                11         2.10 Party: any party to this action, including all of its officers, directors,
MCDERMOTT WILL & EMERY LLP




                                                12   employees, consultants, retained experts, and Outside Counsel of Record (and their
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   support staffs).
                                                14         2.11 Producing Party: a Party or Non-Party that produces Disclosure or
                                                15   Discovery Material in this action.
                                                16         2.12 Professional Vendors: persons or entities that provide litigation support
                                                17   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                                18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                                19   and their employees and subcontractors.
                                                20         2.13 Protected Material: any Disclosure or Discovery Material that is
                                                21   designated as “CONFIDENTIAL.”
                                                22         2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
                                                23   from a Producing Party.
                                                24   3.    SCOPE
                                                25         The protections conferred by this Stipulation and Order cover not only
                                                26   Protected Material (as defined above), but also (1) any information copied or
                                                27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                                28   compilations of Protected Material; and (3) any testimony, conversations, or

                                                                                             -5-
                                                                                STIPULATED PROTECTIVE ORDER
                                                 1   presentations by Parties or their Counsel that might reveal Protected Material.
                                                 2   However, the protections conferred by this Stipulation and Order do not cover the
                                                 3   following information: (a) any information that is in the public domain at the time of
                                                 4   disclosure to a Receiving Party or becomes part of the public domain after its
                                                 5   disclosure to a Receiving Party as a result of publication not involving a violation of
                                                 6   this Order, including becoming part of the public record through trial or otherwise;
                                                 7   and (b) any information known to the Receiving Party prior to the disclosure or
                                                 8   obtained by the Receiving Party after the disclosure from a source who obtained the
                                                 9   information lawfully and under no obligation of confidentiality to the Designating
                                                10   Party. Any use of Protected Material at trial shall be governed by a separate
                                                11   agreement or order.
MCDERMOTT WILL & EMERY LLP




                                                12   4.    DURATION
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13         Even after final disposition of this litigation, the confidentiality obligations
                                                14   imposed by this Order shall remain in effect until a Designating Party agrees
                                                15   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                                16   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
                                                17   or without prejudice; and (2) final judgment herein after the completion and
                                                18   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
                                                19   including the time limits for filing any motions or applications for extension of time
                                                20   pursuant to applicable law.
                                                21   5.    DESIGNATING PROTECTED MATERIAL
                                                22         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                                                23   Each Party or Non-Party that designates information or items for protection under
                                                24   this Order must take care to limit any such designation to specific material that
                                                25   qualifies under the appropriate standards. The Designating Party must designate for
                                                26   protection only those parts of material, documents, items, or oral or written
                                                27   communications that qualify – so that other portions of the material, documents,
                                                28   items, or communications for which protection is not warranted are not swept

                                                                                             -6-
                                                                                STIPULATED PROTECTIVE ORDER
                                                 1   unjustifiably within the ambit of this Order.
                                                 2         Mass, indiscriminate, or routinized designations are prohibited. Designations
                                                 3   that are shown to be clearly unjustified or that have been made for an improper
                                                 4   purpose (e.g., to unnecessarily encumber or retard the case development process or to
                                                 5   impose unnecessary expenses and burdens on other parties) expose the Designating
                                                 6   Party to sanctions.
                                                 7         If it comes to a Designating Party’s attention that information or items that it
                                                 8   designated for protection do not qualify for protection, that Designating Party must
                                                 9   promptly notify all other Parties that it is withdrawing the mistaken designation.
                                                10         5.2    Manner and Timing of Designations. Except as otherwise provided in
                                                11   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
MCDERMOTT WILL & EMERY LLP




                                                12   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   under this Order must be clearly so designated before the material is disclosed or
                                                14   produced.
                                                15         Designation in conformity with this Order requires:
                                                16                (a)      for information in documentary form (e.g., paper or electronic
                                                17   documents, but excluding transcripts of depositions or other pretrial or trial
                                                18   proceedings), that the Producing Party affix the legend “CONFIDENTIAL” to each
                                                19   page that contains protected material. If only a portion or portions of the material on
                                                20   a page qualifies for protection, the Producing Party also must clearly identify the
                                                21   protected portion(s) (e.g., by making appropriate markings in the margins). A Party
                                                22   or Non-Party that makes original documents or materials available for inspection
                                                23   need not designate them for protection until after the inspecting Party has indicated
                                                24   which material it would like copied and produced. During the inspection and before
                                                25   the designation, all of the material made available for inspection shall be deemed
                                                26   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                                27   copied and produced, the Producing Party must determine which documents, or
                                                28   portions thereof, qualify for protection under this Order. Then, before producing the

                                                                                              -7-
                                                                                 STIPULATED PROTECTIVE ORDER
                                                 1   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend
                                                 2   to each page that contains Protected Material. If only a portion or portions of the
                                                 3   material on a page qualifies for protection, the Producing Party also must clearly
                                                 4   identify the protected portion(s) (e.g., by making appropriate markings in the
                                                 5   margins).
                                                 6                  (b)   for testimony given in deposition or in other pretrial or trial
                                                 7   proceedings, that the Designating Party identify on the record, before the close of the
                                                 8   deposition, hearing, or other proceeding, all protected testimony.
                                                 9                  (c)   for information produced in some form other than documentary
                                                10   and for any other tangible items, that the Producing Party affix in a prominent place
                                                11   on the exterior of the container or containers in which the information or item is
MCDERMOTT WILL & EMERY LLP




                                                12   stored the legend “CONFIDENTIAL.” If only a portion or portions of the
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   information or item warrant protection, the Producing Party, to the extent practicable,
                                                14   shall identify the protected portion(s).
                                                15            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                                16   failure to designate qualified information or items does not, standing alone, waive the
                                                17   Designating Party’s right to secure protection under this Order for such material.
                                                18   Upon timely correction of a designation, the Receiving Party must make reasonable
                                                19   efforts to assure that the material is treated in accordance with the provisions of this
                                                20   Order.
                                                21   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                22            6.1   Timing of Challenges. Any Party or Non-Party may challenge a
                                                23   designation of confidentiality at any time. Unless a prompt challenge to a
                                                24   Designating Party’s confidentiality designation is necessary to avoid foreseeable,
                                                25   substantial unfairness, unnecessary economic burdens, or a significant disruption or
                                                26   delay of the litigation, a Party does not waive its right to challenge a confidentiality
                                                27   designation by electing not to mount a challenge promptly after the original
                                                28   designation is disclosed.

                                                                                              -8-
                                                                                 STIPULATED PROTECTIVE ORDER
                                                 1         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                                 2   resolution process under Local Rule 251 et seq.
                                                 3         6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
                                                 4   joint stipulation pursuant to Local Rule 251.
                                                 5         The burden of persuasion in any such challenge proceeding shall be on the
                                                 6   Designating Party. Frivolous challenges, and those made for an improper purpose
                                                 7   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                                 8   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                                                 9   the confidentiality designation by failing to file a motion to retain confidentiality as
                                                10   described above, all parties shall continue to afford the material in question the level
                                                11   of protection to which it is entitled under the Producing Party’s designation until the
MCDERMOTT WILL & EMERY LLP




                                                12   court rules on the challenge.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                14         7.1    Basic Principles. A Receiving Party may use Protected Material that is
                                                15   disclosed or produced by another Party or by a Non-Party in connection with this
                                                16   case only for prosecuting, defending, or attempting to settle this litigation. Such
                                                17   Protected Material may be disclosed only to the categories of persons and under the
                                                18   conditions described in this Order. When the litigation has been terminated, a
                                                19   Receiving Party must comply with the provisions of section 13 below (FINAL
                                                20   DISPOSITION).
                                                21         Protected Material must be stored and maintained by a Receiving Party at a
                                                22   location and in a secure manner that ensures that access is limited to the persons
                                                23   authorized under this Order.
                                                24         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                                25   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                                26   Receiving Party may disclose any information or item designated
                                                27   “CONFIDENTIAL” only to:
                                                28                (a)    the Receiving Party’s Outside Counsel of Record in this action, as

                                                                                             -9-
                                                                                STIPULATED PROTECTIVE ORDER
                                                 1   well as employees of said Outside Counsel of Record to whom it is reasonably
                                                 2   necessary to disclose the information for this litigation and who have signed the
                                                 3   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A;
                                                 4                (b)    the officers, directors, and employees (including House Counsel)
                                                 5   of the Receiving Party to whom disclosure is reasonably necessary for this litigation
                                                 6   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
                                                 7   A);
                                                 8                (c)    Experts (as defined in this Order) of the Receiving Party to whom
                                                 9   disclosure is reasonably necessary for this litigation and who have signed the
                                                10   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                11                (d)    the court and its personnel;
MCDERMOTT WILL & EMERY LLP




                                                12                (e)    court reporters and their staff, professional jury or trial
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   consultants, mock jurors, and Professional Vendors to whom disclosure is reasonably
                                                14   necessary for this litigation and who have signed the “Acknowledgment and
                                                15   Agreement to Be Bound” (Exhibit A);
                                                16                (f)    during their depositions, witnesses in the action to whom
                                                17   disclosure is reasonably necessary and who have signed the “Acknowledgment and
                                                18   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
                                                19   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
                                                20   depositions that reveal Protected Material must be separately bound by the court
                                                21   reporter and may not be disclosed to anyone except as permitted under this Stipulated
                                                22   Protective Order.
                                                23                (g)    the author or recipient of a document containing the information
                                                24   or a custodian or other person who otherwise possessed or knew the information.
                                                25
                                                26
                                                27
                                                28

                                                                                            - 10 -
                                                                                STIPULATED PROTECTIVE ORDER
                                                 1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                                                 2         OTHER LITIGATION
                                                 3         If a Party is served with a subpoena or a court order issued in other litigation
                                                 4   that compels disclosure of any information or items designated in this action as
                                                 5   “CONFIDENTIAL,” that Party must:
                                                 6                (a)    promptly notify in writing the Designating Party. Such
                                                 7   notification shall include a copy of the subpoena or court order;
                                                 8                (b)    promptly notify in writing the party who caused the subpoena or
                                                 9   order to issue in the other litigation that some or all of the material covered by the
                                                10   subpoena or order is subject to this Protective Order. Such notification shall include a
                                                11   copy of this Stipulated Protective Order; and
MCDERMOTT WILL & EMERY LLP




                                                12                (c)    cooperate with respect to all reasonable procedures sought to be
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   pursued by the Designating Party whose Protected Material may be affected.
                                                14         If the Designating Party timely seeks a protective order, the Party served with
                                                15   the subpoena or court order shall not produce any information designated in this
                                                16   action as “CONFIDENTIAL” before a determination by the court from which the
                                                17   subpoena or order issued, unless the Party has obtained the Designating Party’s
                                                18   permission. The Designating Party shall bear the burden and expense of seeking
                                                19   protection in that court of its confidential material – and nothing in these provisions
                                                20   should be construed as authorizing or encouraging a Receiving Party in this action to
                                                21   disobey a lawful directive from another court.
                                                22   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                                23         PRODUCED IN THIS LITIGATION
                                                24                (a)    The terms of this Order are applicable to information produced by
                                                25   a Non-Party in this action and designated as “CONFIDENTIAL.” Such information
                                                26   produced by Non-Parties in connection with this litigation is protected by the
                                                27   remedies and relief provided by this Order. Nothing in these provisions should be
                                                28   construed as prohibiting a Non-Party from seeking additional protections.

                                                                                            - 11 -
                                                                                STIPULATED PROTECTIVE ORDER
                                                 1                (b)    In the event that a Party is required, by a valid discovery request,
                                                 2   to produce a Non-Party’s confidential information in its possession, and the Party is
                                                 3   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                 4   confidential information, then the Party shall:
                                                 5                       (1)   promptly notify in writing the Requesting Party and the
                                                 6   Non-Party that some or all of the information requested is subject to a confidentiality
                                                 7   agreement with a Non-Party;
                                                 8                       (2)   promptly provide the Non-Party with a copy of the
                                                 9   Stipulated Protective Order in this litigation, the relevant discovery request(s), and a
                                                10   reasonably specific description of the information requested; and
                                                11                       (3)   make the information requested available for inspection by
MCDERMOTT WILL & EMERY LLP




                                                12   the Non-Party.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13                (c)    If the Non-Party fails to object or seek a protective order from this
                                                14   court within 14 days of receiving the notice and accompanying information, the
                                                15   Receiving Party may produce the Non-Party’s confidential information responsive to
                                                16   the discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                                17   Party shall not produce any information in its possession or control that is subject to
                                                18   the confidentiality agreement with the Non-Party before a determination by the court.
                                                19   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                                20   of seeking protection in this court of its Protected Material.
                                                21   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                22         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                                23   Protected Material to any person or in any circumstance not authorized under this
                                                24   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                                                25   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                                                26   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                                                27   persons to whom unauthorized disclosures were made of all the terms of this Order,
                                                28

                                                                                            - 12 -
                                                                                STIPULATED PROTECTIVE ORDER
                                                 1   and (d) request such person or persons to execute the “Acknowledgment and
                                                 2   Agreement to Be Bound” that is attached hereto as Exhibit A.
                                                 3   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                                 4         PROTECTED MATERIAL
                                                 5         When a Producing Party gives notice to Receiving Parties that certain
                                                 6   inadvertently produced material is subject to a claim of privilege or other protection,
                                                 7   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                                 8   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                                 9   may be established in an e-discovery order that provides for production without prior
                                                10   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                                11   parties reach an agreement on the effect of disclosure of a communication or
MCDERMOTT WILL & EMERY LLP




                                                12   information covered by the attorney-client privilege or work product protection, the
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   parties may incorporate their agreement in the stipulated protective order submitted
                                                14   to the court.
                                                15   12.   MISCELLANEOUS
                                                16         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                                17   person to seek its modification by the court in the future.
                                                18         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                19   Protective Order no Party waives any right it otherwise would have to object to
                                                20   disclosing or producing any information or item on any ground not addressed in this
                                                21   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                22   ground to use in evidence of any of the material covered by this Protective Order.
                                                23         12.3 Filing Protected Material. Without written permission from the
                                                24   Designating Party or a court order secured after appropriate notice to all interested
                                                25   persons, a Party may not file in the public record in this action any Protected
                                                26   Material. A Party that seeks to file under seal any Protected Material must comply
                                                27   with Civil Local Rule 141. Protected Material may only be filed under seal pursuant
                                                28   to a court order authorizing the sealing of the specific Protected Material at issue.

                                                                                            - 13 -
                                                                                STIPULATED PROTECTIVE ORDER
                                                 1   Pursuant to Civil Local Rule 141, a sealing order will issue only upon a request
                                                 2   establishing that the Protected Material at issue is privileged, protectable as a trade
                                                 3   secret, or otherwise entitled to protection under the law. If a Receiving Party's request
                                                 4   to file Protected Material under seal pursuant to Civil Local Rule 141(e) is denied by
                                                 5   the court, then the Receiving Party may file the information in the public record
                                                 6   unless otherwise instructed by the court.
                                                 7   13.   FINAL DISPOSITION
                                                 8         Within 60 days after the final disposition of this action, as defined in paragraph
                                                 9   4, each Receiving Party must return all Protected Material to the Producing Party or
                                                10   destroy such material. As used in this subdivision, “all Protected Material” includes
                                                11   all copies, abstracts, compilations, summaries, and any other format reproducing or
MCDERMOTT WILL & EMERY LLP




                                                12   capturing any of the Protected Material. Whether the Protected Material is returned
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   or destroyed, the Receiving Party must submit a written certification to the Producing
                                                14   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
                                                15   deadline that (1) identifies (by category, where appropriate) all the Protected Material
                                                16   that was returned or destroyed and (2) affirms that the Receiving Party has not
                                                17   retained any copies, abstracts, compilations, summaries or any other format
                                                18   reproducing or capturing any of the Protected Material. Notwithstanding this
                                                19   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
                                                20   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
                                                21   deposition and trial exhibits, expert reports, attorney work product, and consultant
                                                22   and expert work product, even if such materials contain Protected Material. Any such
                                                23   archival copies that contain or constitute Protected Material remain subject to this
                                                24   Protective Order as set forth in Section 4 (DURATION).
                                                25   14.   VIOLATION
                                                26         Any violation of this Order is punished by appropriate measures including,
                                                27   without limitation, contempt proceedings and/or monetary sanctions.
                                                28   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                                                                                            - 14 -
                                                                                STIPULATED PROTECTIVE ORDER
                                                 1
                                                 2   DATED: January 24, 2020     /s/Kelsey M. Szamet (as authorized on January 16,
                                                     2020)
                                                 3                                                    Attorneys for Plaintiff
                                                 4
                                                 5   DATED: January 24, 2020               /s/Marjorie C.
                                                 6   Soto_____________________
                                                                                                      Attorneys for Defendant
                                                 7
                                                 8
                                                 9
                                                                                         ORDER
                                                10
                                                11
MCDERMOTT WILL & EMERY LLP




                                                     IT IS SO ORDERED.
                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   Dated:   January 27, 2020                        /s/   Sheila K. Oberto         .
                                                                                             UNITED STATES MAGISTRATE JUDGE
                                                14
                                                15
                                                16
                                                17
                                                18
                                                19
                                                20
                                                21
                                                22
                                                23
                                                24
                                                25
                                                26
                                                27
                                                28

                                                                                         - 15 -
                                                                             STIPULATED PROTECTIVE ORDER
                                                 1                                           EXHIBIT A
                                                 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                 3            I, ___________________, declare under penalty of perjury that I have read in
                                                 4   its entirety and understand the Stipulated Protective Order that was issued by the
                                                 5   United States District Court for the Central District of California on [date] in the case
                                                 6   of ERNESTO LIMON V. CIRCLE K STORES INC., Case No. 1:18-cv-01689-LJO-
                                                 7   SKO. I agree to comply with and to be bound by all the terms of this Stipulated
                                                 8   Protective Order and I understand and acknowledge that failure to so comply could
                                                 9   expose me to sanctions and punishment in the nature of contempt. I solemnly
                                                10   promise that I will not disclose in any manner any information or item that is subject
                                                11   to this Stipulated Protective Order to any person or entity except in strict compliance
MCDERMOTT WILL & EMERY LLP




                                                12   with the provisions of this Order.
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13            I further agree to submit to the jurisdiction of the United States District Court
                                                14   for the Central District of California for the purpose of enforcing the terms of this
                                                15   Stipulated Protective Order, even if such enforcement proceedings occur after
                                                16   termination of this action.
                                                17            I hereby appoint __________________________ [print or type full name] of
                                                18   _______________________________________ [print or type full address and
                                                19   telephone number] as my California agent for service of process in connection with
                                                20   this action or any proceedings related to enforcement of this Stipulated Protective
                                                21   Order.
                                                22
                                                23   Date: ______________________________________
                                                24   City and State where sworn and signed: _________________________________
                                                25
                                                26
                                                27
                                                28

                                                                                               - 16 -
                                                                                   STIPULATED PROTECTIVE ORDER
